UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 000-53408 MEDICAN ENTERPRISES, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 87-0474017 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5955 Edmond Street, Suite 102 Las Vegas, NV (Address of principal executive offices) (Zip Code) (800)416-8802 (Registrant’s telephone number, including area code) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes TNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesTNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Ruble 12b-2 of the Exchange Act. Large accelerated filer£ Accelerated filer£ Non-accelerated filer£ (Do not check if a smaller reporting company) Smaller reporting companyT Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes£No T The number of shares of Common Stock, $0.01 par value, outstanding on May 19, 2014 was 1 MEDICAN ENTERPRISES, INC. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1 Financial Statements Condensed Consolidated Balance Sheets 3 Unaudited Condensed Consolidated Statements of Operations 4 Unaudited Condensed Consolidated Statements of Cash Flows. 5 Notes to the Unaudited Condensed Consolidated Financial Statements 6 Item 2 Management’s Discussion and Analysis or Plan of Operation 10 Item 3 Quantitative and Qualitative Disclosures about Market Risk 12 Item 4 Controls and Procedures 12 PART II – OTHER INFORMATION Item 1 Legal Proceedings 13 Item 1a.
